                   Case 3:20-cv-00326-JAM Document 18 Filed 03/22/21 Page 1 of 1




                                                ConnrAPoi

  idckfiLi`t h

  (fliOhR 0:00E4                                                    -toKS           -c,ki --D OR

                          WqtzAl?oo-ov ii\q1c)'1[11W1-
      4-letapi\C,61.)           8fiptoN
       41)c, plfiWNRSK(.Tif 0,0tfipl&-11Q00 Wcq) .PlEd                               vot
  11 on (ifs       PENgN,01. 63ckl         A 02E '                                 bL) Orid
   ihiv4 to 1R 00,1 80nro\61,Nd bINS-fhe PAC emit                                         Zq
- IDEorma Z020 124 Jan
          40(BWan)hllit laiTDE644-41                    ckt with the 4fil\scif4siii u
      d P50000 RQ11)tj                              s                  klavie ptt




  ME ILS lit iiiMMIERMIBBE                                   NA

   A-alri ra                                       ZOO Avow.
  c,0100,1
  f         irna)                         *---
                                            d6ckiPT2C
